DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
1. 	Claims 8 and 19 are objected to because of the following informalities:  Claims 8 and 19 should end with one period “.”.  Appropriate correction is required.  

Claim Rejections - 35 USC § 102
2. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3. 	Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by 
Jung et al (US 2018/0227866 A1).

 	obtaining, by a terminal device, a plurality of candidate time-frequency resources of a first SSB (Synchronization signal/PBCH block) within a first period (see Abstract, [0004] to [0014], [0016] to [0018], [0024], [0025], [0047] to [0051], [0055] to [0057] and [0079] to [0078], also see Jung’s claims 1, 18, 20 and 22, “receiving”, “downlink”, “transmitting”, “transmitting and/or receiving”, also see Abstract, [0005] to [0009], [0047], [0048], [0055], [0057], [0059], [0061], [0064] to [0067], [0070], [0076], [0077], [0080] to [0082], [0085] to [0088], and Jung’s claims 1 to 6, 9, 11, 17 to 23, “multiple”, “second”, “secondary”, “plurality”), wherein the first SSB is in a SSB group on a first carrier (see [0003], [0063], [0070], “carrier”);  
 	monitoring, by the terminal device, the first SSB in at least one of the plurality of candidate time-frequency resources (see [0040], [0078], “monitoring”, and/or see Abstract, [0005], [0006], [0009], [0047], [0050], [0059], [0062], [0063], [0069], [0077], [0080], [0081] and Jung’s claims 1, 2 and 18, “detecting”, and see Abstract, [0005] to [0009], [0047], [0048], [0055], [0057], [0059], [0061], [0064] to [0067], [0070], [0076], [0077], [0080] to [0082], [0085] to [0088], and Jung’s claims 1 to 6, 9, 11, 17 to 23, “multiple”, “second”, “secondary”, “plurality”), to determine that the terminal device receives the first SSB in a first time-frequency resource (see Abstract, [0004] to [0014], [0016] to [0018], [0024], [0025], [0047] to [0051], [0055] to [0057] and [0079] to [0078], also see Jung’s claims 1, 18, 20 and 22, “receiving”, “downlink”, “transmitting”, “transmitting and/or receiving”), wherein the first time-frequency resource is one of the plurality of candidate time-frequency resources (see Abstract, [0005] to [0009], [0047], multiple”, “second”, “secondary”, “plurality”).  
Regarding claim 2, Jung further teaches the terminal device assumes that a maximum quantity of transmission times of each SSB in the SSB group is 1 within the first period (see [0014], [0046], [0057], [0064], [0066], [0068], [0068], [0069], [0074], [0076] and Jung’s claim 20, “transmit”, “time”).  
Regarding claim 3, Jung further teaches monitoring, by the terminal device, the first SSB not in a time-frequency resource later than the first time-frequency resource within the plurality of candidate time-frequency resources, wherein the first time-frequency resource is a time-frequency resource, where the terminal device detects the first SSB for a first time, within the plurality of candidate time-frequency resources (see [0040], [0078], “monitoring”, and/or see Abstract, [0005], [0006], [0009], [0047], [0050], [0059], [0062], [0063], [0069], [0077], [0080], [0081] and Jung’s claims 1, 2 and 18, “detecting”).  
Regarding claim 4, Jung further teaches the plurality of candidate time-frequency resources comprises M time-frequency resources, the first period comprises M sub-periods, each of the M sub-periods comprises one time-frequency resource in the M time-frequency resources, and the M sub-periods corresponds to the M time-frequency resources one by one (see [0040], [0071], [0072] and [0074], “period”).  
Regarding claim 5, Jung further teaches all of the M time-frequency resources share a same position in sub-periods of the M sub-periods (see [0040], [0071], [0072] and [0074], “period”).  
period”).  
Regarding claim 7, Jung further teaches the indication information is configured for indicating a beam identifier of the at least one SSB in the SSB group (see [0076] and [0077], “group”).  
Regarding claim 8, Jung further teaches spatial reception parameters of two SSBs with a same beam identifier are quasi co-located (see [0059] and [0071], “beam”).  
Regarding claim 9, Jung further teaches performing, by the terminal device, rate-matching on at least one SSB in the SSB group based on the indication information for data reception (see [0076] and [0077], “group”).  
 	Regarding claims 10 and 20, Jung teaches a method for signal transmission (see FIG. 1 and [0016], a method for signal transmission), comprising: 
 	sensing, by a network device, on a channel of a first carrier (see [0003], [0063], [0070], “carrier”), to obtain the availability of a first time-frequency resource based on a sensing result (see Abstract, [0004] to [0014], [0016] to [0018], [0024], [0025], [0047] to [0051], [0055] to [0057] and [0079] to [0078], also see Jung’s claims 1, 18, 20 and 22, “receiving”, “downlink”, “transmitting”, “transmitting and/or receiving”), wherein the first time-frequency resource is one time-frequency resource in a plurality of candidate time-frequency resources of a first SSB, Synchronization signal/PBCH block (see Abstract, multiple”, “second”, “secondary”, “plurality”), within a first period (see [0040], [0071], [0072] and [0074], “period”), wherein the first SSB is in a SSB group on the first carrier (see [0076] and [0077], “group”, and see [0003], [0063], [0070], “carrier”); and sending, by the network device to a terminal device, the first SSB through the first time-frequency resource (see [0003], [0063], [0070], “carrier”), to obtain the availability of a first time-frequency resource based on a sensing result (see Abstract, [0004] to [0014], [0016] to [0018], [0024], [0025], [0047] to [0051], [0055] to [0057] and [0079] to [0078], also see Jung’s claims 1, 18, 20 and 22, “receiving”, “downlink”, “transmitting”, “transmitting and/or receiving”).  
Regarding claim 11, Jung further teaches the network device determines that a maximum quantity of transmission times of each SSB in the SSB group is 1 within the first period (see [0014], [0046], [0057], [0064], [0066], [0068], [0068], [0069], [0074], [0076] and Jung’s claim 20, “transmit”, “time”).  
Regarding claim 12, Jung further teaches sending, by the network device, the first SSB not in a time-frequency resource later than the first time-frequency resource within the plurality of candidate time-frequency resources, wherein the first time-frequency resource is a time-frequency resource, where the network device sends the first SSB for a first time, within the plurality of candidate time-frequency resources (see Abstract, [0004] to [0014], [0016] to [0018], [0024], [0025], [0047] to [0051], [0055] to [0057] and [0079] to [0078], also see Jung’s claims 1, 18, 20 and 22, “receiving”, “downlink”, “transmitting”, “transmitting and/or receiving”).  
period”).  
  	Regarding claim 14, Jung further teaches all of the M time-frequency resources share a same position in sub-periods of the M sub-periods (see [0040], [0071], [0072] and [0074], “period”).  
Regarding claim 15, Jung further teaches the network device sends an indication information to the terminal device, the indication information being configured for indicating information about transmission of at least one SSB in the SSB group by the network device within the first period (see [0040], [0071], [0072] and [0074], “period”).  
Regarding claim 16, Jung further teaches the indication information is configured for indicating a beam identifier of the at least one SSB in the SSB group (see [0076] and [0077], “group”).  
Regarding claim 17, Jung further teaches spatial reception parameters of two SSBs with a same beam identifier are quasi co-located (see [0059] and [0071], “beam”).  
 	Regarding claim 18, Jung further teaches performing, by the network device, rate-matching on at least one SSB in the SSB group based on the indication information for data reception (see [0076] and [0077], “group”).  
 	 	
Conclusion
4. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGHI H LY whose telephone number is (571)272-7911.  The examiner can normally be reached on 8:30am-9:00pm Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  
To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571) 272-7915.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  




Nghi H. Ly
/NGHI H LY/
Primary Examiner, Art Unit 2642